UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the fiscal year ended December 31, 2008 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period fromto. COMMISSION FILE NUMBER: 001-33142 Physicians Formula Holdings, Inc. (Exact name of registrant as specified in its charter) Delaware 20-0340099 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1055 West 8th Street Azusa, California 91702 (626) 334-3395 (Address of Principal Executive Offices, including Zip Code) (Registrant’s Telephone Number, Including Area Code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of exchange on which registered Common Stock, par value $0.01 per share The Nasdaq Global Select Market Securities registered pursuant to Section 12(g) of the Act:None. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes oNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period thatthe registrantwas required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and“smaller reporting company” in Rule 12b-2 of the Exchange Act.: Large accelerated filer o Accelerated filer x Non-accelerated filero Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x As of June 30, 2008, the aggregate market value of the registrant’s common stock, par value $0.01 per share, held by non-affiliates of the registrant was approximately $131,799,722 (based upon the closing sale price of the common stock on that date on The Nasdaq Global Select Market). The number of shares of the registrant’s common stock outstanding as of March 27, 2009 was 13,577,118. DOCUMENTS INCORPORATED BY REFERENCE Portions of the Physicians Formula Holdings, Inc. definitive Proxy Statement for its 2009 Annual Meeting of Stockholders to be filed with the Securities and Exchange Commission pursuant to Regulation 14A not later than 120 days after December 31, 2008 are incorporated by reference in Part III of this Form 10-K. TABLE OF CONTENTS PART I 1 Item 1. Business 1 Item 1A. Risk Factors 8 Item 1B. Unresolved Staff Comments 16 Item 2. Properties 16 Item 3. Legal Proceedings 16 Item 4. Submission of Matters to a Vote of Security Holders 16 PART II 17 Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 17 Item 6. Selected Financial Data 19 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 28 Item 8. Financial Statements and Supplementary Data 28 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 28 Item 9A. Controls and Procedures 28 Item 9B. Other Information 29 PART III 30 Item 10. Directors, Executive Officers and Corporate Governance 30 Item 11. Executive Compensation 30 Item 12. Security Ownership Of Certain Beneficial Owners and Management and Related Stockholder Matters 30 Item 13. Certain Relationships and Related Transactions, and Director Independence 30 Item 14. Principal Accountant Fees and Services 30 PART IV 30 Item 15. Exhibits and Financial Statement Schedules 30 EXHIBIT INDEX E-1 PART I ITEM 1. BUSINESS Our Company The Physicians Formula brand was created in 1937 and we were formed in 2003 as a Delaware corporation. We are one of the fastest growing cosmetics companies of the ten largest in the U.S. mass market channel by retail sales based on ACNielsen data for the 52 weeks ended February 21, 2009. We specialize in developing and marketing innovative, premium-priced products for the mass market channel. Our products focuson addressing skin imperfections through a problem-solution approach, rather than focusing on changing fashion trends. Our products address specific, everyday cosmetics needs and include face powders, bronzers, concealers, blushes, foundations, eye shadows, eye liners, brow makeup and mascaras. We sell our products in the mass market channel to retailers such as Wal-Mart, Walgreens, CVS, Target and Rite Aid. Our products provide above-average profitability for retailers due to their higher price points and sales per linear foot. Our products are currently sold in approximately 29,500 of the 45,000 stores in which we estimate our masstige competitors’ products are sold. We seek to be first-to-market with new products within this channel, and are able to take new products from concept development to shipment in less than 12 months. New products are a very important part of our business and have contributed, on average, approximately 44.1% of our net sales for the last three years. We position ourselves as a mass market prestige, or “masstige” brand, within the U.S. mass market channel of the cosmetics industry. Our primary product categories are face and eye makeup. We are one of the fastest growing cosmetics brands in themasstige market, as we define it, witha 5.0% growth rate over the prior year period, based on ACNielsen data for the 52 weeks ended February 21, 2009. Based on ACNielsen data, our share of the masstige market at food, drug and mass volume retailers other than Wal-Mart (which does not supply data to ACNielsen) was 8.0% for the 52 weeks ended February 21, 2009. Our goal is to continue to profitably expand our presence in the mass market channel in the U.S. and abroad. We have grown net sales to $114.0 million in 2008 from $95.4 million in 2006, representing a compounded annual growth rate of 9.3%. We intend to continue to grow by introducing new and innovative products, expanding our U.S. distribution, entering new categories,expanding into new channels and geographic markets and by improving our operating margin. Our Competitive Strengths Differentiated Products with Broad Consumer Appeal. We market a broad selection of functional cosmetics that address everyday skin imperfections, in contrast to traditional cosmetics that primarily address changing fashion trends. One of our core areas of expertise is color correction, which involves the use of opposite colors to neutralize skin imperfections, such as under-eye circles, red blemishes, scars or other skin discolorations. We appeal to a broad consumer base by selling products offering similar quality and benefits as those sold in department stores and high-end specialty retailers at more affordable prices. Product Innovation. We consider ourselves a leading product innovator. We have a history of successfully developing new and innovative products and quickly introducing them to the mass market channel. In 1997, we introduced multi-colored face powder to the mass market channel with the launch of Powder Palette®, which continues to be one of our top-selling products today.
